DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-26 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 12A appears to depict the traces-side looking down at the bottom face (32), however Specification [00106] recites Figure 12A depicts wells-side looking down at the top face (28). Figure 12A identifies the bottom face (32) even though Specification [00106] recites the top face (28).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 13, and 22 are objected to because of the following informalities: Claims 3, 13, and 22 each recite “a electrophysiological”. This should be “an electrophysiological”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 10-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite “an enlarged top contact section”. It is unclear to what the enlarged top contact section is relative. Relative to the microelectrode? Relative to the vertical microchannel? Relative to the culture well? The specification does not answer this question. One of ordinary skill would not be able to ascertain with confidence the level of enlargement required. Thus the claims are unclear and therefore indefinite.
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims 8 and 18 recite printing one or more alignment features but do not recite where to print them. Are they printed on the well plate? Are they printed on the conductive paste? Are they printed independently from all other structures recited? Thus the claims are indefinite.
Independent Claims 10 and 19 recite “the 3D printing occurs at about a zero to 90 degree print orientation tilt angle”. It is unclear to what the print orientation tilt angle is relative. Relative to the vertical microchannel? Relative to the top face of the well plate? Thus the claim is unclear and therefore indefinite. Dependent Claims 11-18 and dependent Claims 20-26 are indefinite as depending from an indefinite base claim.
Claim 21 recites “the 3D printed […] culture wells”. There is no antecedent basis for this limitation. Independent Claim 19 from which Claim 21 depends does not recite 3D printing culture wells. Thus the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over “3D Printing, Ink Casting and Micromachined Lamination (3D PICLµM): A Makerspace Approach to the Fabrication of Biological Microdevices”, Kundu et al., Micromachines 2018,9,85, published 2/15/2018 (hereinafter “Kundu”) in view of Rajaraman et al. (US 2015/0027885, hereinafter “Rajaraman ‘885”).
Regarding Claim 1, Kundu discloses a method, including a 3D printing process, for fabricating high yield (high throughput) 3D microelectrode arrays (MEAs) suited for in vitro electrophysiological applications (abstract, §1 pgs. 2-3, §4 pg. 20), the method comprising using an inexpensive, benchtop stereolithography (SLA) 3D printing apparatus to fabricate a 3D-printed non-planar base with top and bottom faces with a monolithic construction of a plurality of electrode tracks (microtroughs) and electrode landing (contact) pads, and with electrode vias (vertical microchannels) connecting the top and bottom faces, and onto and into which conducting silver-filled ink is later cast (filled) with a conductive paste to form self-isolated microelectrodes and conductive traces that communicate with the self-isolated microelectrodes (§2 pg. 4, §2.1.1 pg. 4, §2.1.2 pg. 5, Fig. 1). Kundu does not disclose forming on the top face a plurality of culture wells.
In the same field of endeavor, in vitro electrophysiology culture systems having microelectrode arrays (MEAs) ([0005]), Rajaraman ‘885 discloses high-throughput electrophysiology, large-area MEA plates comprising MEA culture well plates (102) that comprise an MEA plate (104) that can be fully vertically integrated with a culture well plate (106), and further discloses a monolithic MEA plate (104) and culture well plate (106) that can be joined by an intermediate adhesive (116) ([0051-0052]; Fig. 2). The MEA plates comprise upper and lower surfaces connected by a plurality of vias extending therebetween, and comprise a plurality of reference electrodes and a plurality of microelectrodes in electrical communication with a select number of the plurality of vias (Abstract). Under the standard of broadest reasonable interpretation, the recited limitation for “forming on the top face a plurality of culture wells” is interpreted as inclusive of the full vertical integration and adhesive joining disclosure of Rajaraman ‘885. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Kundu invention of a method for forming a 3D MEA by 3D printing a well plate, as discussed above, with the Rajaraman ‘885 teaching of forming a plurality of culture wells on the top face of a well plate. One would be motivated to combine them by a desire to gain the benefit of economy of mass production by fabricating 48 or more MEAs on a well plate rather than just one.
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses the contact pads are designed to interface with the Axion BioSystems commercial MUSE electronics and AxIS software (§2.1.1 pg. 4), thus the contact pads are configured to interface with an electrophysiological circuit component.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses a culture well with 9 microelectrodes (§2.1.1 pg. 4; §3.2 pg. 14; Figs. 9,10). 
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses the 3D printed plate is printed with photopolymer clear resin (§2 pg. 4). 
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Rajaraman ‘885 further discloses an MEA plate (104) that is integrated with a well plate (106) with an outer peripheral wall extending from the top face of the MEA plate (Fig. 2). The Examiner finds that Rajaraman ‘885 contains a “base” method, making an MEA plate by subtractive manufacturing, upon which the claimed method can be seen as an “improvement”, and finds Kundu contains a “comparable” method, making an MEA plate substrate by 3D printing, that has been improved in the same way as the claimed method. The Examiner further finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” method and the results would have been predictable to one of ordinary skill in the art. Thus, the claim is rendered obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). See MPEP §2143(I)(C) “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. 
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses microelectrodes arranged in an ordered array within a culture well (§3.2 pg. 14; Figs. 9,10).
Regarding Claim 8, the limitations of Claim 1 from which Claim 8 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Rajaraman ‘885 further discloses “the biologic culture plate and MEA plate contain at least one alignment feature (1701) configured to define the directionality of the plate or align the high-throughput culture well plate to a die-cut adhesive and the electrode substrate or both. In another aspect, once assembled, a keying feature (1702) can align the electrophysiology culture plate assembly to the docking mechanism and the high-density connectors located in the electronics unit” ([0084]; Figs. 17A, 17B, 18, 19).
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses varying a print angle and orientation between 0° and 90° with respect to the horizontal to optimize printing and isolation of the well plate, conductive traces, and microchannels (§2.1.1 pg. 4; §3.1.1 pg. 10; Figs. 4a-e). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over “3D Printing, Ink Casting and Micromachined Lamination (3D PICLµM): A Makerspace Approach to the Fabrication of Biological Microdevices”, Kundu et al., Micromachines 2018,9,85, published 2/15/2018 (hereinafter “Kundu”) in view of Rajaraman et al. (US 2015/0027885, hereinafter “Rajaraman ‘885”), and further in view of Curley et al. (US 2021/0198613 A1, corresponds to WO 2020/051366 A1 published 3/12/2020 of PCT/US2019/049802 filed 9/5/2019, hereinafter “Curley”).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. The combination Kundu and Rajaraman ‘885 does not disclose each microelectrode includes an enlarged top contact section. 
In the same field of endeavor, in vitro electrophysiology culture systems having microelectrode arrays (MEAs) ([0079], [0201]), Curley discloses microelectrodes with enlarged top contact sections ([0234]; Fig. 16(b)). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Kundu and Rajaraman ‘885 invention of a method as discussed above, with the Curley teaching of electroless plating the electrodes with micro-porous platinum. One would be motivated to combine them by a desire to gain the benefit of increasing capacitance to 3.0 mF from 0.3 mF after electroless plating which is an order of magnitude (10×) increase in capacitance demonstrating the power of micro-porous platinum in the control of the surface texture of the MEAs and hence demonstrating improved abilities to capture small signals, as taught by Curley [0234].


Claims 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over “3D Printing, Ink Casting and Micromachined Lamination (3D PICLµM): A Makerspace Approach to the Fabrication of Biological Microdevices”, Kundu et al., Micromachines 2018,9,85, published 2/15/2018 (hereinafter “Kundu”) in view of Rajaraman et al. (US 2015/0027885, hereinafter “Rajaraman ‘885”).
Regarding Claim 10, Kundu discloses a method, including a 3D printing process, for fabricating high yield (high throughput) 3D microelectrode arrays (MEAs) suited for in vitro electrophysiological applications (abstract, §1 pgs. 2-3, §4 pg. 20), the method comprising using an inexpensive, benchtop stereolithography (SLA) 3D printing apparatus to fabricate a 3D-printed non-planar base with top and bottom faces with a monolithic construction of a plurality of electrode tracks (microtroughs) and electrode landing (contact) pads, and with electrode vias (vertical microchannels) connecting the top and bottom faces, and onto and into which conducting silver-filled ink is later cast (filled) with a conductive paste to form self-isolated microelectrodes and conductive traces that communicate with the self-isolated microelectrodes (§2 pg. 4, §2.1.1 pg. 4, §2.1.2 pg. 5, Fig. 1). Kundu further discloses varying a print angle and orientation between 0° and 90° with respect to the horizontal to optimize printing and isolation of the well plate, conductive traces, and microchannels, and discloses irradiating the 3D printed elements with 405 nm radiation, which is at the UV/visible light radiation boundary and therefore is ultraviolet (§2 pg. 4; §2.1.1 pg. 4; §3.1.1 pg. 10; Figs. 4a-e). Kundu does not disclose forming on the top face a plurality of culture wells.
In the same field of endeavor, in vitro electrophysiology culture systems having microelectrode arrays (MEAs) ([0005]), Rajaraman ‘885 discloses high-throughput electrophysiology, large-area MEA plates comprising MEA culture well plates (102) that comprise an MEA plate (104) that can be fully vertically integrated with a culture well plate (106), and further discloses a monolithic MEA plate (104) and culture well plate (106) that can be joined by an intermediate adhesive (116) ([0051-0052]; Fig. 2). The MEA plates comprise upper and lower surfaces connected by a plurality of vias extending therebetween, and comprise a plurality of reference electrodes and a plurality of microelectrodes in electrical communication with a select number of the plurality of vias (Abstract). Under the standard of broadest reasonable interpretation, the recited limitation for “forming on the top face a plurality of culture wells” is interpreted as inclusive of the full vertical integration and adhesive joining disclosure of Rajaraman ‘885. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Kundu invention of a method for forming a 3D MEA by 3D printing a well plate, as discussed above, with the Rajaraman ‘885 teaching of forming a plurality of culture wells on the top face of a well plate. One would be motivated to combine them by a desire to gain the benefit of economy of mass production by fabricating 48 or more MEAs on a well plate rather than just one.
Regarding Claim 11, the limitations of Claim 10 from which Claim 11 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses the print orientation tilt angle is selected based upon a support to the top or bottom faces during 3D printing, as depicted in Figure 4d, 4e (Figs. 4d-e). 
Regarding Claim 13, the limitations of Claim 10 from which Claim 13 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses the contact pads are designed to interface with the Axion BioSystems commercial MUSE electronics and AxIS software (§2.1.1 pg. 4), thus the contact pads are configured to interface with an electrophysiological circuit component.
Regarding Claim 14, the limitations of Claim 10 from which Claim 14 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses a culture well with 9 microelectrodes (§2.1.1 pg. 4; §3.2 pg. 14; Figs. 9,10). 
Regarding Claim 15, the limitations of Claim 10 from which Claim 15 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses the 3D printed plate is printed with photopolymer clear resin (§2 pg. 4). 
Regarding Claim 16, the limitations of Claim 10 from which Claim 16 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Rajaraman ‘885 further discloses an MEA plate (104) that is integrated with a well plate (106) with an outer peripheral wall extending from the top face of the MEA plate (Fig. 2). The Examiner finds that Rajaraman ‘885 contains a “base” method, making an MEA plate by subtractive manufacturing, upon which the claimed method can be seen as an “improvement”, and finds Kundu contains a “comparable” method, making an MEA plate substrate by 3D printing, that has been improved in the same way as the claimed method. The Examiner further finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” method and the results would have been predictable to one of ordinary skill in the art. Thus, the claim is rendered obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). See MPEP §2143(I)(C) “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. 
Regarding Claim 17, the limitations of Claim 10 from which Claim 17 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses microelectrodes arranged in an ordered array within a culture well (§3.2 pg. 14; Figs. 9,10).
Regarding Claim 18, the limitations of Claim 10 from which Claim 18 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Rajaraman ‘885 further discloses “the biologic culture plate and MEA plate contain at least one alignment feature (1701) configured to define the directionality of the plate or align the high-throughput culture well plate to a die-cut adhesive and the electrode substrate or both. In another aspect, once assembled, a keying feature (1702) can align the electrophysiology culture plate assembly to the docking mechanism and the high-density connectors located in the electronics unit” ([0084]; Figs. 17A, 17B, 18, 19).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “3D Printing, Ink Casting and Micromachined Lamination (3D PICLµM): A Makerspace Approach to the Fabrication of Biological Microdevices”, Kundu et al., Micromachines 2018,9,85, published 2/15/2018 (hereinafter “Kundu”) in view of Rajaraman et al. (US 2015/0027885, hereinafter “Rajaraman ‘885”), and further in view of Curley et al. (US 2021/0198613 A1, corresponds to WO 2020/051366 A1 published 3/12/2020 of PCT/US2019/049802 filed 9/5/2019, hereinafter “Curley”).
Regarding Claim 12, the limitations of Claim 10 from which Claim 12 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. The combination Kundu and Rajaraman ‘885 does not disclose each microelectrode includes an enlarged top contact section. 
In the same field of endeavor, in vitro electrophysiology culture systems having microelectrode arrays (MEAs) ([0079], [0201]), Curley discloses microelectrodes with enlarged top contact sections ([0234]; Fig. 16(b)). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Kundu and Rajaraman ‘885 invention of a method as discussed above, with the Curley teaching of electroless plating the electrodes with micro-porous platinum. One would be motivated to combine them by a desire to gain the benefit of increasing capacitance to 3.0 mF from 0.3 mF after electroless plating which is an order of magnitude (10×) increase in capacitance demonstrating the power of micro-porous platinum in the control of the surface texture of the MEAs and hence demonstrating improved abilities to capture small signals, as taught by Curley [0234].


Claims 19-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over “3D Printing, Ink Casting and Micromachined Lamination (3D PICLµM): A Makerspace Approach to the Fabrication of Biological Microdevices”, Kundu et al., Micromachines 2018,9,85, published 2/15/2018 (hereinafter “Kundu”) in view of Rajaraman et al. (US 2015/0027885, hereinafter “Rajaraman ‘885”).
Regarding Claim 19, Kundu discloses a method, including a 3D printing process, for fabricating high yield (high throughput) 3D microelectrode arrays (MEAs) suited for in vitro electrophysiological applications (abstract, §1 pgs. 2-3, §4 pg. 20), the method comprising using an inexpensive, benchtop stereolithography (SLA) bottom-up 3D printing apparatus to fabricate a 3D-printed non-planar base with top and bottom faces with a monolithic construction of a plurality of electrode tracks (microtroughs) and electrode landing (contact) pads, and with electrode vias (vertical microchannels) connecting the top and bottom faces, and onto and into which conducting silver-filled ink is later cast (filled) with a conductive paste to form self-isolated microelectrodes and conductive traces that communicate with the self-isolated microelectrodes (§2 pg. 4, §2.1.1 pg. 4, §2.1.2 pg. 5, Figs. 1, 4a-d). Kundu discloses varying a print angle and orientation between 0° and 90° with respect to the horizontal to optimize printing and isolation of the well plate, conductive traces, and microchannels, and discloses irradiating the 3D printed elements with 405 nm radiation, which is at the UV/visible light radiation boundary and therefore is ultraviolet (§2 pg. 4; §2.1.1 pg. 4; §3.1.1 pg. 10; Figs. 4a-e). Kundu further discloses passive electroless plating of platinum solution onto the electrodes was performed to obtain complete platinum coverage on the electrodes (§2.1.6 pg. 7). Kundu does not disclose forming on the top face a plurality of culture wells.
In the same field of endeavor, in vitro electrophysiology culture systems having microelectrode arrays (MEAs) ([0005]), Rajaraman ‘885 discloses high-throughput electrophysiology, large-area MEA plates comprising MEA culture well plates (102) that comprise an MEA plate (104) that can be fully vertically integrated with a culture well plate (106), and further discloses a monolithic MEA plate (104) and culture well plate (106) that can be joined by an intermediate adhesive (116) ([0051-0052]; Fig. 2). The MEA plates comprise upper and lower surfaces connected by a plurality of vias extending therebetween, and comprise a plurality of reference electrodes and a plurality of microelectrodes in electrical communication with a select number of the plurality of vias (Abstract). Under the standard of broadest reasonable interpretation, the recited limitation for “forming on the top face a plurality of culture wells” is interpreted as inclusive of the full vertical integration and adhesive joining disclosure of Rajaraman ‘885. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Kundu invention of a method for forming a 3D MEA by 3D printing a well plate, as discussed above, with the Rajaraman ‘885 teaching of forming a plurality of culture wells on the top face of a well plate. One would be motivated to combine them by a desire to gain the benefit of economy of mass production by fabricating 48 or more MEAs on a well plate rather than just one.
Regarding Claim 20, the limitations of Claim 19 from which Claim 20 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses the print orientation tilt angle is selected based upon a support to the top or bottom faces during 3D printing, as depicted in Figure 4d, 4e (Figs. 4d-e). 
Regarding Claim 22, the limitations of Claim 19 from which Claim 22 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses the contact pads are designed to interface with the Axion BioSystems commercial MUSE electronics and AxIS software (§2.1.1 pg. 4), thus the contact pads are configured to interface with an electrophysiological circuit component.
Regarding Claim 23, the limitations of Claim 19 from which Claim 23 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses a culture well with 9 microelectrodes (§2.1.1 pg. 4; §3.2 pg. 14; Figs. 9,10). 
Regarding Claim 24, the limitations of Claim 19 from which Claim 24 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses the 3D printed plate is printed with photopolymer clear resin (§2 pg. 4). 
Regarding Claim 25, the limitations of Claim 19 from which Claim 25 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Rajaraman ‘885 further discloses an MEA plate (104) that is integrated with a well plate (106) with an outer peripheral wall extending from the top face of the MEA plate (Fig. 2). The Examiner finds that Rajaraman ‘885 contains a “base” method, making an MEA plate by subtractive manufacturing, upon which the claimed method can be seen as an “improvement”, and finds Kundu contains a “comparable” method, making an MEA plate substrate by 3D printing, that has been improved in the same way as the claimed method. The Examiner further finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” method and the results would have been predictable to one of ordinary skill in the art. Thus, the claim is rendered obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). See MPEP §2143(I)(C) “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”. 
Regarding Claim 26, the limitations of Claim 19 from which Claim 26 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. Kundu further discloses microelectrodes arranged in an ordered array within a culture well (§3.2 pg. 14; Figs. 9,10).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over “3D Printing, Ink Casting and Micromachined Lamination (3D PICLµM): A Makerspace Approach to the Fabrication of Biological Microdevices”, Kundu et al., Micromachines 2018,9,85, published 2/15/2018 (hereinafter “Kundu”) in view of Rajaraman et al. (US 2015/0027885, hereinafter “Rajaraman ‘885”), and further in view of Rajaraman et al. (US 2019/0240658 A1, hereinafter “Rajaraman ‘658”).
Regarding Claim 21, the limitations of Claim 19 from which Claim 21 depends are disclosed by the combination Kundu and Rajaraman ‘885 as discussed above. The combination Kundu and Rajaraman ‘885 does not disclose cleaning and air drying the 3D printed well plate, culture wells, microchannels and microtroughs.
In the same field of endeavor, in vitro electrophysiology culture systems having microelectrode arrays (MEAs) ([0056], [0094]), Rajaraman ‘658 discloses 3D printing of the base of the MEA by rinsing the printed base of the MEA twice in isopropyl alcohol then drying the 3D-printed base of the MEA with a nitrogen gun ([0079], [0095]). The base includes well plate, microchannels, and microtroughs ([0095]). Under the standard of broadest reasonable interpretation, the claim limitation for “air drying” may be broadly interpreted to be inclusive of the nitrogen drying of Rajaraman ‘658. Because there is no disclosure the use of the nitrogen gun must be in a special environment, its use is implicitly in an ambient air environment. Thus the base is dried in air with additional nitrogen from the nitrogen gun. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743